Citation Nr: 1518776	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-21 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine.

2. Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected left and right knee disabilities.

3. Entitlement to service connection for a bone disorder claimed as osteoporosis, including as due to an undiagnosed illness and as secondary to service-connected status post abdominal hysterectomy.

4. Entitlement to service connection for sinusitis.

5. Entitlement to an increased rating for chondromalacia of the patella, right knee, currently rated as 10 percent disabling.

6. Entitlement to a compensable rating for ovarian cysts. 

7. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1991 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In a November 2009 rating decision, the RO, in relevant part, denied service connection for sinusitis.   Thereafter in a September 2010 rating decision, the RO denied service connection for a lumbar spine disability and osteoporosis and denied entitlement to a TDIU.  Lastly, in an August 2011 rating decision, the RO denied entitlement to increased ratings for a right knee disability and ovarian cysts.  Subsequent to the August 2011 rating decision, jurisdiction was transferred to the RO in Baltimore, Maryland.  

The Board notes that the substantive appeal submitted in April 2013 with respect to the sinus and ovarian cysts claims was not timely.  However, the matters were certified to the Board, raising an expectation that they would be adjudicated.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In this vein, the Board notes that the substantive appeal is not jurisdictional in nature and the timeliness of such document may be waived.  Beryle v. Brown, 9 Vet. App. 24, 28 (1996).  The Board shall do so here.  

The issues of entitlement to service connection of a lumbar spine disability, osteoporosis and sinusitis, entitlement to an increased rating for a right knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a December 2008 rating decision, the RO denied service connection for a lumbar spine disability; the appellant did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the December 2008 rating decision is final.

2. The evidence received since the December 2008 rating decision is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the Veteran's claim of service connection for a lumbar spine disability.

3. The ovarian cysts disability is not manifested by symptoms requiring continuous treatment.


CONCLUSIONS OF LAW

1. The December 2008 rating decision denying the Veteran's claim of entitlement to service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2. The evidence received subsequent to the December 2008 rating decision is new and material; and the claim of service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3. The criteria for a compensable rating for ovarian cysts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.1, 4.7, 4.10, 4.116, Diagnostic Codes 7615, 7169 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

VA's duty to notify the Veteran was satisfied through notice letters dated in August 2008, May 2010, and November 2010.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant was not provided notice regarding reopening a previously denied claim as required by Kent.  However, as the instant decision determines that new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability, the notice deficiency is deemed moot.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records (STRs) are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained.  

Additionally, the Veteran was provided a VA examination in February 2011 which is adequate for the purpose of the instant claim adjudicated herein, as it was based on consideration of the Veteran's pertinent medical history and described the current severity of the her disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

I. New and Material Evidence 

In December 2008, the RO denied service connection for a lumbar spine disability.  At the time of the rating decision, the evidence of record consisted of service treatment records and treatment records from the VA in Salisbury, North Carolina, from May 2005 to November 2005.  The claim had previously been denied based on a finding that the disorder was neither incurred in nor was caused by service.  

The appellant was notified of the December 2008 decision and of her procedural rights by letter in January 2009.  She did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the December 2008 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence received since the December 2008 rating decision includes additional VA treatment records, private treatment records, lay statements from the Veteran, an examination report from a June 2010 VA examination and a November 2011 opinion from a treating VA physician indicating that the lumbar spine disability is secondary to her service-connected left and right knee disabilities.  

This evidence is new, as it was not part of the record at the time of the December 2008 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, it provides an indication that the appellant's lumbar spine disability may be secondary to her service-connected knee disabilities.  Therefore, the evidence is new and material, and the claim is reopened.

II. Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Criteria

Throughout the rating period on appeal, the Veteran's service-connected ovarian cysts have been assigned a noncompensable rating under Diagnostic Code 7615.

Diagnostic Code 7615 assigns a noncompensable evaluation for symptoms that do not require continuous treatment.  A 10 percent evaluation is assigned for symptoms that require continuous treatment, and a maximum 30 percent evaluation is assigned for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7615.

Factual Background 

Private treatment records demonstrate that the appellant had a hysterectomy in August 2000.  At that time, her ovaries appeared normal.  In records dated in August 2000, prior to the surgical procedure, it was determined that the ovaries would not be removed.  It was reported that she had a small cyst on the right ovary but there were no other abnormalities.  In the discharge summary following the hysterectomy it was noted that there were adhesions around the left ovary.  They were taken down but the ovary was normal and was left in place.  The summary did not state that the ovaries had been removed.

During a February 2011 VA examination, the appellant reported that she had a hysterectomy in 2000, at which time she was advised that one of her ovaries was removed.  She stated that since 2009, there had been no evidence of either ovary on ultrasound.  Additionally, she reported that the condition was treated with clonidine.  She reported that treatment was continuous and partially controlled the condition.  Results from a pelvic ultrasound indicated that the ovaries were not demonstrated.  The examiner noted that results from an October 2009 pelvic ultrasound also noted that the ovaries were not visualized.

Analysis

After a review of the evidence the Board finds that a compensable rating for the Veteran's service-connected ovarian cysts is not warranted for any portion for the rating period on appeal.  Although the evidence demonstrates the existence of ovarian cysts, the record does not indicate that the condition requires continuous treatment.  While the Veteran has reported that her disability is treated with clonidine, VA treatment records indicate that the noted medication is used to treat symptoms associated with the appellant's menopause.  

Consideration has been given to assigning a rating under Diagnostic Code 7619 which provides the rating criteria for ovary removal.  Pursuant to the rating criteria, a 100 percent rating is assigned for 3 months after ovary removal.  Thereafter, a 30 percent rating is assigned for complete removal of both ovaries and a 0 percent rating is assigned for removal of 1 ovary with or without partial removal of the other.  38 C.F.R. § 4.116, DC 7619 (2014). 

The appellant has reported that she had an ovary removed during the August 2000 hysterectomy.  However, the records demonstrate that it was determined that the ovaries would not be removed.  While the discharge summary reported that there were adhesions around the left ovary, the adhesions were taken down but the ovary was left in place.  As such, the appellant is not entitled to a compensable rating under Diagnostic Code 7619.

The Board has also considered whether a higher or separate rating is warranted under any other gynecological condition contained in 38 C.F.R. § 4.116.  However, there is no evidence of disease of or injury of the vulva, vagina, cervix, or, complete atrophy of both ovaries, prolapse of the uterus, displacement of the uterus, rectovaginal fistula, urethrovaginal fistula, or malignant neoplasm of the gynecological system.  Accordingly, there is no basis for evaluating the Veteran's disorders under Diagnostic Code 7610-13, 7617, 7621, 7622, 7624, 7625, or 7627. See 38 C.F.R. § 4.116 (2014).


Extraschedular Consideration 

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finds that the evidence does not warrant referral of the Veteran's ovarian cysts for extra-schedular consideration.  The level of severity of the Veteran's ovarian cysts is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened, and to this extent only, the appeal is granted.

Entitlement to a compensable rating for ovarian cysts is denied.  





REMAND

Lumbar Spine

The Veteran asserts that her lumbar spine disability is secondary to her service-connected left and right knee disabilities.  She was afforded a VA examination in June 2010.  The examiner reported a diagnosis of degenerative disc disease of the lumbar spine and determined that the condition was not caused by or a result of the appellant's service-connected bilateral knee conditions.  However, the examiner did not provide an opinion regarding aggravation of the claimed lumbar spine disability by the service-connected left and right knee disabilities.  Therefore, the Veteran must be provided a new VA examination in conjunction with her claim.

Bone Disorder

The Veteran contends that her osteoporosis is due to her military service.  Specifically, in a statement received in August 2010, she asserted that her osteoporosis was due to menopause, which was by her service-connected status post abdominal hysterectomy.  Additionally, in her October 2010 notice of disagreement, she argued that her osteoporosis is a chronic disability resulting from an undiagnosed illness and/or medically unexplained chronic multi-symptom illness due to service in the Gulf War.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

A "qualifying chronic disability" includes (a) undiagnosed, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995 -97 (2010); see also 76 Fed. Reg. 41696 -98 (July 15, 2011).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

A review of the claims file demonstrates that Veteran has not been afforded a VA examination to determine the etiology of her osteoporosis.  As the appellant has reported that the condition may be due to her service-connected status post hysterectomy and given that the Veteran had service in the Persian Gulf, a VA examination should be provided to determine the etiology of her osteoporosis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Sinusitis

The Veteran was afforded a VA examination in January 2009.  The examiner diagnosed allergic rhinosinusitis and recurrent acute upper respiratory tract infections.  Sinusitis was noted as a problem associated with the diagnosed disability.  The appellant reported a history of sinus and nose problems as a child and required treatment for her allergies.  However, the appellant's medical records had not been forward to the examiner for review and he determined that he could not provide an opinion without resort to speculation as he had no data to upon which to base a decision.  

The Veteran was afforded an additional VA examination in July 2009.  The examiner diagnosed recurrent upper respiratory tract infections and allergic rhinitis.  He determined that the Veteran's current sinusitis was not the result of the sinus infections or any incident noted in her service treatment records.  In support of his decision, he noted that the claimant had a pre-existing allergic diathesis and displayed a propensity for recurrent upper respiratory tract infections.  Additionally, the appellant admitted to problems with allergies and her immune system as a child.  

The Board notes that the July 2009 examiner's opinion was based, in pertinent part, on the Veteran having a preexisting allergic diathesis.  While the examiner determined that sinusitis was not caused by military service, he did not provide an opinion as to whether the condition was aggravated by service.  Moreover, it is noted that the Veteran was sound on entry to service, and thus the standard of proof for rebutting the presumption of soundness applies.  38 U.S.C.A. § 1111.  Finally, the issue was narrowly considered to involve only "sinusitis" where it would be more appropriate to consider any disorder of the sinus/respiratory system.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, an additional examination must be provided on remand.

Right Knee

The record demonstrates that the appellant was afforded a VA examination in February 2011.  It was noted that she had right knee flare-up at the time of the examination.  Following range of motion testing, the examiner reported that repetitive range of motion testing could not be conducted due to pain.  However, the examiner did not provide an opinion regarding additional functional loss due to the reported pain.

The appellant was afforded an additional VA examination in January 2015.  At that time, she reported flare-ups which caused additional limitation of functional ability.  However, the examiner determined that he could not provide an opinion as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups without resorting to mere speculation.  He noted that there was no objective evidence available.  

As the February 2011 VA examiner failed to provide an opinion regarding additional limitation due to pain and the January 2015 failed to address functional limitation during flare-ups, an additional opinion should be obtained.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

TDIU

The Veteran asserts that her service-connected bilateral knee disabilities and lumbar spine disability on appeal render her unable to obtain and maintain substantially gainful employment.  As such, the Board finds that the appellant's claim of entitlement to a TDIU is inextricably intertwined with the issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of her lumbar spine disability.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should answer the following questions:

a.  Is it at least as likely as not (a 50 percent or greater probability) that a lumbar spine disability was caused by the Veteran's service-connected left and right knee disabilities? 

b.  If not, is it at least as likely as not (a 50 percent or greater probability) that a lumbar spine disability was aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service-connected left and right knee disabilities?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

c.  Is it at least as likely as not (a 50 percent or greater probability) that a lumbar spine disability is otherwise related to military service?

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2. Schedule the Veteran for an examination to determine the etiology of her osteoporosis.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

All indicated tests and studies should be performed and all clinical findings should be reported in detail. 

The examiner should answer the following questions:

a.  Does the Veteran have a medically unexplained chronic multi-symptom illness or undiagnosed illness manifested by painful or fragile bones?  If so, the examiner is requested, for each identified disorder, to provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) had its clinical onset in service or is otherwise related to the Veteran's service.  If the examiner finds that the claimed bone symptoms are attributable to a known and valid diagnosis, such diagnosis should be specified.  

b.  Is it at least as likely as not (a 50 percent or greater probability) that a bone disorder was caused by the Veteran's service-connected status post abdominal hysterectomy?

c.  If not, is it at least as likely as not (a 50 percent or greater probability) that a bone disorder was aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service-connected status post abdominal hysterectomy?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

d.  Is it at least as likely as not (a 50 percent or greater probability) that a bone disorder is otherwise related to military service?

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of all upper respiratory disabilities.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report. 

The examiner is to identity all upper respiratory disabilities, to include sinusitis, allergic rhinitis and recurrent upper respiratory infection.  For each diagnosed respiratory disability, should answer the following questions:

a.  Did any diagnosed respiratory disability clearly and unmistakably preexist military service? 

b.  If so, whether any diagnosed respiratory disability was clearly and unmistakably NOT aggravated (permanently worsened beyond its natural progression) by military service?

c.  If either or both (a) and (b) above are answered in the negative, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed respiratory disability had its onset during military service or is otherwise related to such service.

The examiner must discuss complaints of sinus pain, nasal congestion and other respiratory conditions noted in the Veteran's service treatment records what relationship, if any, the condition has to any diagnosed upper respiratory disability.

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected right knee disability.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should report the range of motion of the Veteran's right knee extension and flexion in degrees.

The examiner should determine whether the knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, or pain.

The examiner must specifically discuss flare-ups reported by the Veteran and determine whether the flare -ups are associated with additional functional loss.  If so, he or she should estimate the degrees of lost motion during such flare -ups.  It is understood that this question requires an imprecise answer, but please attempt to make a reasoned estimate based on your medical experience; in other words how functionally impaired is the typical person describing the severity of flare-up reported by the Veteran?  (If no flare -ups are reported, the examiner must still estimate the additional functional limitation, if any, imposed by the flare-ups described in the February 2011 and January 2015 examination report.) 

The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's left leg, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe. If instability is not found, the examiner should so state.

If the requested opinion cannot be provided without resort to speculation, the examiner is to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

5.  If any benefit sought on appeal remains denied; issue a supplemental statement of the case. Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


